DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 16, 17, 22, 23, 25-27, 29-31, 33-35, 39-41, 44-47, 49 and 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fotin-Mleczek et al (WO2010037539, of record) in view of Chen et al (Trends Immunol., 2009), Nichol et al (NEJM, 2007), Ballou et al (US 20090136543 A1), Radu et al (Viral Immunol. 1999, of record) and Belshe (Vaccine, 2010).  This rejection is maintained for reasons made of record in the Office Actions dated 5/2/2018, 9/4/2019, 2/24/2020, 12/30/2020, 2/4/21 and for reasons set forth below.
	The claims have been amended to recite that the immune response is enhanced compared to an inactivated influenza vaccine.  Such is already considered to have been addressed in previous Office Actions when addressing, e.g., claim 50.  That is, genetic vaccination (as taught by Fotin-Mleczek et al) offers an additional immune response as compared to protein vaccination (i.e. inactivated influenza virus, Hoft et al, Ballou et al, of record), the CD8+ T cell response (previous Office Action, page 4).

Response to Arguments
Applicant's arguments filed 8/4/2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: 1) the claims have been amended; 2) Fotin-Mleczek et al do not teach a CD8+ T cell response; 3) the other cited references do not teach induction of CD8+ T cell responses; 4) the Petsch Declaration is reiterated; 5) Applicants offer, again, a piecemeal analysis of the cited art as related to the claims; 6) the teachings of the Hoft and other Ballou et al-related references teach that CD8+ T cell responses are not induced upon administration of an influenza vaccine



Regarding 1), the amendment has been addressed above.
Regarding 2 and 3), see ¶’s [0159]-[0160] of the US-PGPUB of Fotin-Mleczek et al.  Further, see Lazzaro and Koup et al (cited previously) detailing the induction of CD8+ T cell responses in nucleic acid vaccinations.  Applicants have yet to address these teachings and evidence that directly supports the limitation applicants insist is not taught by the prior art.  Given the teachings of these references, it would be surprising if a nucleic acid vaccine did not induce a CD8+ T cell response.  Applicants fail to address any of the specific teachings relied upon from Fotin-Mleczek, Koup and Lazzaro et al regarding the induction of CD8+ T cells by nucleic acid vaccines.  Until such is addressed, applicants unsupported opinion evidence is not convincing.
Regarding 4), the Petsch Declaration has been found (multiple times) to be unconvincing for reasons of record. Nothing in the Declaration was found to be surprising to such a level as to overcome this rejection (see the Office Actions dated 2/24/2020, 2/4/2021).
Regarding 5), in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding 6), these arguments have already been addressed.  Such vaccines are inactivated virus-based (or subunit protein based) and thus are not expected to induce CD*+ T cell responses for the reasons set forth above and of record.  Essentially, a nucleic acid or live virus-based vaccine will induce a CD8+ T cell response due to the explanation provided in the Office Action dated 8/7/2020 (an explanation applicants do not address or account for).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633